Mr. Justice Compton delivered the opinion of the Court. The appellee recovered judgment against the appellants on a writing obligatory for $500, dated 31st May, 1853; and the appellants have prosecuted their appeal to this court. The only question involved, relates to a demand for rents, pleaded by way of set-off, which is the identical demand relied on in the case of Trapnall vs. Wassell, decided at the present term, where it was held, upon the authority of Watkins et al. vs. Wassell, 20 Ark. 410, that the demand was unfounded. The judgment must be affirmed with costs.